Title: From the Virginia Delegates in Congress to George Washington, 26 July 1775
From: Lee, Richard Henry,Henry, Patrick,Jefferson, Thomas
To: Washington, George


                    
                        Dear Sir
                        Philadelphia 26 July 1775
                    
                    With the most cordial warmth we recommend our Countryman Mr. Edmund Randolph to your patronage and favor.
                    This young Gentlemans abilities, natural and acquired, his extensive connections, and above all, his desire to serve his Country in this arduous struggle, are circumstances that cannot fail to gain him your countenance and protection.
                    You will readily discern Sir, how important a consideration it is, that our Country should be furnished with the security and strength derived from our young Gentry being possessed of military knowledge, so necessary in these times of turbulence and danger.
                    Encouraged by your friendship, and instructed by your example, we hope Mr. Randolph will become useful to his Country and profitable to himself.
                    We most heartily wish you health and success, with a happy return to your family and Country, being with grea[t] sincerity dear Sir Your affectionate frien[ds] and obedient servants,
                    
                        richard henry lee
                        p. henry
                        th: jefferson
                    
                